                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JOSHUA ROBERT LYONS,                          )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      No.:   2:19-CV-138-TAV-MCLC
                                              )
TENNESSEE DEPARTMENT                          )
OF CORRECTION,                                )
CPL. DAVID PATTERSON, and                     )
TINA ENNIS,                                   )
                                              )
               Defendants.                    )


                               MEMORANDUM OPINION

       On May 29, 2019, Plaintiff, a prisoner, and his cellmate were taken to a disciplinary

hearing where they learned that jail officials had discovered and seized materials from their

cell believed to be associated with the security threat group the Aryan Nation [Doc. 2-1 p.

5]. Plaintiff specifically lists the seized materials as a written copy of the Odinist/Asatru

“The Elder Futhark,” which he states is “approved by federal law as required material

directly related to my faith which is listed on my record as Odinist,” and written copies of

“Robert Greene’s 48 Laws of Power” which he states is “also approved on the mailing list

for all inmates” [Id.].

       Jail officials told Plaintiff and his cellmate that if one of them did not take

responsibility for the seized materials, both would be punished [Doc. 2-1 p. 5]. At the

disciplinary hearing, Plaintiff contested Defendant Patterson’s characterization of the

seized documents as associated with a security threat group as an error [Id. at 5–6]. After
discussions with his advisors,1 however, Plaintiff ultimately accepted responsibility for the

material by pleading guilty to possession thereof after being advised that if he did so, he

would not lose the ability to participate in a “parole-mandated technical violators diversion

program” and his custody level would not change [Id. at 6]. Despite this advice, however,

after his guilty plea, Plaintiff’s custody level was raised to medium and he is no longer able

to go to the technical violators diversion program, and Plaintiff asserts that this amounts to

discrimination against him based upon his religion in violation of his constitutional rights

and Tennessee Department of Correction (“TDOC”) policies [Id. at 6–7].

       Plaintiff has sued the Tennessee Department of Correction, Corporal David

Patterson, and Tina Ennis [Doc. 2 p. 3]. As relief, Plaintiff seeks a return to minimum

custody, to resume his Tennessee violators diversion program, dismissal of the disciplinary

report and resulting “stg” confirmation, and compensatory damages [Id. at 4].

I.     STANDARD

       Under the Prison Litigation Reform Act, district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or

malicious, fail to state a claim for relief, or are against a defendant who is immune. See,

e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir.

1999). The dismissal standard the Supreme Court articulated in Ashcroft v. Iqbal, 556 U.S.

662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals



       1
        One of Plaintiff’s advisors was an inmate who also possessed a copy of the “48 Laws of
Power” [Doc. 2-1 p. 6].
                                               2
for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]” Hill v. Lappin,

630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial PLRA review, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. 42 U.S.C. §

1983; Polk County v. Dodson, 454 U.S. 312, 315 (1981). Courts liberally construe pro se

pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

II.    ANALYSIS

       Plaintiff relies on a grievance that he attached to his complaint to set forth his § 1983

claims and asserts that the facts therein allege a violation the Religious Land Use and

Institutionalized Person Act (“RLUIPA”), 42 U.S.C. § 2000cc(1)–(2)2 [Doc. 2 p. 3; Doc.

2-1]. In the incorporated grievance, Plaintiff cites Title VI of the Civil Rights Act of 1964,

which prohibits discrimination based on race, color, and national origin [Doc. 2-1 p. 6–7].

Title VI does not prohibit discrimination based on religion and such claims by prisoners

are cognizable under § 1983, Barhite v. Caruso, 377 Fed. App’x 508, 511 (6th Cir. 2010),

however. Accordingly, the Court liberally construes the complaint as asserting that the

disciplinary incident underlying Plaintiff’s grievance violated Plaintiff’s right to Equal


       2
          While Plaintiff cited “U.S.C. 42–2000bb-1,” that section of Title 42 concerns
“Congressional findings and declaration of purposes.” Accordingly, it appears that Plaintiff
intended to cite 42 U.S.C. § 2000cc(1)–(2), which sets forth RLUIPA.
                                               3
Protection under the law, his First Amendment right to free exercise of his religion, and

RLUIPA.3 The Court will first address the sufficiency of Plaintiff’s complaint as to

Defendants TDOC and Ennis before reaching the sufficiency of Plaintiff’s allegations in

support of these claims as to Defendant Patterson, however.

       A.      Defendants TDOC and Ennis

       First, as to Defendant TDOC, nothing in Plaintiff’s complaint allows the Court to

plausibly infer that a custom or policy of TDOC caused the alleged violations of his

constitutional rights. Rather, Plaintiff alleges that the charge against him for possessing

the seized materials and the resulting punishment were based on an erroneous

characterization of the materials as promoting the “Aryan Nation” when the materials were

permissible religious materials for prisoners. As such, the complaint fails to state a claim

upon which relief may be granted under § 1983 as to Defendant TDOC. Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a municipality may not be liable

under § 1983 through a respondeat superior theory, but may be responsible for an alleged




       3
          To the extent that Plaintiff challenges his disciplinary conviction because it will extend
the length of his confinement, that claim is not cognizable under § 1983. See Wilkinson v. Dotson,
544 U.S. 74, 81–82 (2005) (finding that an inmate’s “§ 1983 action is barred (absent prior
invalidation)—no matter the relief sought (damages or equitable relief), no matter the target of the
prisoner’s suit (state conduct leading to conviction or internal prison proceedings)—if success in
that action would necessarily demonstrate the invalidity of confinement or its duration”); Edwards
v. Balisok, 520 U.S. 641, 648 (1997). Likewise, to the extent that Plaintiff seeks relief based on a
violation of TDOC policies as alleged in his grievance, that claim is not cognizable under § 1983.
Stanley v. Vining, 602 F.3d 767, 769 (6th Cir. 2010) (holding that “[i]t has been long established
that the violation of a state statute or regulation is insufficient alone to make a claim cognizable
under § 1983”).
                                                   4
constitutional deprivation if there is a direct causal link between a policy or custom of the

entity and the alleged constitutional violation).

       Also, Plaintiff’s complaint contains no factual allegations from which the Court can

plausibly infer that Defendant Ennis was personally involved in any violation of Plaintiff’s

constitutional rights. As such, the complaint likewise fails to state a claim upon which

relief may be granted as to her. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002)

(providing that “a complaint must allege that the defendants were personally involved in

the alleged deprivation of federal rights” to state a claim upon which relief may be granted

under § 1983).

       B.     Equal Protection

       Next, while Plaintiff states that Defendant Patterson drafted the disciplinary report

against him and attended the disciplinary hearing at which Plaintiff pleaded guilty to the

charge against him, Plaintiff has not set forth any facts from which the Court can plausibly

infer that Defendant Patterson treated Plaintiff differently than similarly situated classes of

inmates in a manner that “bears no rational relation to any legitimate penal interest” as

required to state a claim for a violation of his right to Equal Protection against Defendant

Patterson. Barhite v. Caruso, 377 Fed. App’x 508, 511 (May 4, 2010).

       Specifically, it appears from the totality of Plaintiff’s complaint that Defendant

Patterson and others, including Plaintiff’s advisors, believed that Plaintiff would be found

guilty of possession of materials associated with a security threat group, and that Plaintiff

therefore pled guilty to that violation. It is apparent that Plaintiff disagrees with the

                                              5
characterization of his seized materials as associated with a security threat group and

therefore claims that the charges and/or discipline against him resulted from religious

discrimination, but nothing in the complaint suggests that Defendant Patterson treated

Asatru Odinists, like Plaintiff, in possession of such materials differently than he treated

other prisoner groups who possessed the same or similar materials that Defendant Patterson

believed were associated with a security threat group. Although Plaintiff s that his inmate

advisor at the hearing also possessed a copy of the “48 Laws of Power,” he does not allege

that this advisor possessed multiple copies of this publication or also possessed the “Elder

Futhark,” as Plaintiff did, nor does Plaintiff set forth facts from which the Court can

plausibly infer that this prisoner advisor was part of any group that Defendant Patterson

treats differently than he treated Plaintiff or other Odinists in possession of the same

materials.4

       Accordingly, Plaintiff’s conclusory assertion that the disciplinary charge against

him and/or the resulting punishment was based on religious discrimination is not sufficient

to state a claim for violation of Plaintiff’s right to Equal Protection upon which relief may

be granted under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (holding that

formulaic and conclusory recitations of the elements of a claim which are not supported by

specific facts are insufficient to state a plausible claim for relief).


       4
           Notably, it appears from the totality of the complaint that this advisor also advised
Plaintiff to plead guilty to the disciplinary violation of possession of security threat group materials
[Doc. 2-1 p. 6 (stating that “after careful discussion with my advisors I was told that regardless of
my innocence this was going to be a lose/lose result and both myself and Mr. Davis would be
found guilty”).
                                                     6
       C.     First Amendment and RLUIPA

       Next, to the extent Plaintiff alleges that Defendant Patterson’s seizure of the

materials at issue caused a violation of his ability to freely exercise his religion, a prisoner

retains his First Amendment rights that “are not inconsistent with his status as a prisoner

or with the legitimate penological objectives of the corrections system,” including the right

to free exercise of religion. Pell v. Procunier, 417 U.S. 817, 822 (1974); Barhite, 377 Fed.

App’x at 310. In evaluating whether a prisoner complaint states a claim for violation his

right to free exercise of religion, the district court must first determine if the prisoner has

shown that his religious beliefs are sincerely held and may only reach the issue of whether

a restriction is valid where the plaintiff does so. Barhite, 377 Fed. App’x at 510. Where a

prison regulation “place[s] a substantial burden on the observation of a central religious

belief or practice,” it is valid only if “a compelling government interest justifies the

burden.” Hernandez v. C.I.R., 490 U.S. 680, 699 (1989).

       Prisoners also have the right to freely exercise their religion under RLUIPA, which

provides that the government cannot substantially burden a prisoner’s exercise of his

religion without a “‘compelling government interest’” and, even then, must do so in a

manner that furthers the government’s interest through the “‘least restrictive means.’”

Barhite, 377 Fed. App’x at 511 (quoting 42 U.S.C. § 2000cc(1)–(2)).                 An action

substantially burdens a prisoner’s exercise of his religion where it “force[s] an individual

to choose between ‘following the precepts of [his] religion and forfeiting benefits’” or

when the action in question placed ‘substantial pressure on an adherent to modify his

                                               7
behavior and to violate his beliefs.’” Barhite, 377 Fed. App’x at 511 (quoting Living

Water Church of God v. Charter Twp. of Meridian, 258 Fed. App’x 729, 734 (6th Cir.

2007) (quoting Sherbert v. Verner, 374 U.S. 398, 404 (1963), and Thomas v. Review Bd.

of Ind. Emp’t Sec. Div., 450 U.S. 707, 717–18 (1981))).

       Even if the Court assumes without finding that Plaintiff’s religious beliefs are

sincere, Plaintiff again has not set forth any facts to support his claim that his lack of these

materials or the seizure thereof has burdened his ability to follow or practice his religion.

Specifically, while Plaintiff states that the “Elder Futhark . . . is approved by federal law

as required material directly related to my faith which is listed on my record as Odinist,”

that the “48 Laws of Power” is a document that inmates are also allowed to have, and that

he now “is unable to practice his federally approved religion without penalty from

institutional officials” no facts in the complaint or grievance support this conclusion. As

such, Plaintiff’s allegations in support of his First Amendment and RLUIPA claims are

conclusory and do not state a claim upon which relief may be granted under § 1983. Iqbal,

556 U.S. at 681.

III.   CONCLUSION

       For the reasons set forth above, even liberally construing the complaint in favor of

Plaintiff, it fails to state a claim upon which relief may be granted under § 1983.

Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915(A).




                                               8
      The Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate

Procedure.

      AN APPROPRIATE ORDER WILL ENTER.

      ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         9
